52 F.3d 320NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Julius DEBERRY, Plaintiff-Appellant,v.HAMPTON ROADS SANITATION DISTRICT;  James R. Borberg,Individually;  Stanley G. Barr, Jr., Individually;G. David Waltrip, Individually;  JamesM. Frazier, Individually,Defendants-Appellees.Julius DEBERRY, Plaintiff-Appellant,v.HAMPTON ROADS SANITATION DISTRICT;  James R. Borberg,Individually;  Stanley G. Barr, Jr., Individually;G. David Waltrip, Individually;  JamesM. Frazier, Individually,Defendants-Appellees.
Nos. 94-1998, 94-2407.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1995.Decided April 18, 1995.

Julius Deberry, appellant pro se.  Robyn Hylton Hansen, Michael Bruce Ware, Gary Andrew Mills, Jones, Blechman, Woltz & Kelly, P.C., Newport News, VA, for appellees.
Before ERVIN, Chief Judge, and HALL and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying Appellant's Fed.R.Civ.P. 60(b) motions for relief from its prior judgments granting summary judgment on Appellant's race discrimination suit, and denying Appellant's motion to file a notice of appeal out-of-time.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Deberry v. Hampton Roads Sanitation District, No. CA-93-90-4 (July 5 & Nov. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED